Per Curiam.
Action upon a promissory note, in which defendant Bentley, an indorser, interposed the defense that his co-defendant, Lindquist, maker of the note, had paid the same and that the action had been prosecuted .in the interests of Lindquist. On motion of plaintiff, the court below struck out the answer as sham. Judgment was entered as demanded in the complaint, and defendant Bentley appealed.
An examination of the record leaves no doubt of the correctness of the order striking out the answer. The sole defense interposed was that the note sued on had been paid. The showing of plaintiff in support of the motion to strike out is clear and specific that the note had never been paid, affidavits to that effect being made, not only by the officers of the plaintiff, but by defendant Lindquist himself: whereas defendant Bentley supports the defense of payment by a statement in his affidavit that he believes Lindquist has paid the note. This belief is not supported by any tangible evidence, and his affidavit expressing his belief on the subject being the only support offered in behalf of the defense, the answer was properly stricken out.
Judgment affirmed.